10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:19-cv-00793-RSL Document 176 Filed 01/28/20 Page 1 of 2

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON,

AT SEATTLE
CHARLOTTE WINELAND, et al., Cause No. C19-0793RSL
Plaintiffs, STIPULATION AND ORDER OF
DISMISSAL WITHOUT PREJUDICE OF
vs. DEFENDANT FLOWSERVE
CORPORATION F/K/A THE DURIRON
AIR & LIQUID SYSTEMS CORP., et al. COMPANY, INC.
Defendants. CLERK’S ACTION REQUIRED

 

 

 

 

IT IS HEREBY STIPULATED by and between Plaintiffs and defendant Flowserve
Corporation, f/k/a the Duriron Company, Inc, also incorrectly identified as “Flowserve US, Inc.
(sued as successor-in-interest to Duriron International, Inc. and Durco International)’ [herein
referred to as Duriron], that Duriron be dismissed, without prejudice, and without fees, costs or
expenses to either party, reserving to Plaintiffs all of Plaintiffs’ claims against all other parties.
The parties also agree that this order may be presented to the Court for entry without further
notice of presentation.

DATED: January 28, 2020.

 

FROST LAW FIRM, PC SOHA & LANG, PS.

s/_ Andrew Seitz s/ Christine E. Dinsdale

Scott L. Frost, WSBA # 54685 Christine E. Dinsdale, WSBA 12622
Andrew Seitz, Admitted Pro Hac Vice Rachel A. Rubin, WSBA 48971
Attorneys for Plaintiffs Attorneys for Defendant Flowserve

Corporation, f/k/a The Duriron Company, Inc.

STIPULATION AND ORDER OF DISMISSAL WITHOUT PREJUDICE OF Sona & LANG. P.S.
DEFENDANT FLOWSERVE CORPORATION F/K/A THE DURIRON ATTORNEYS AT LAW
COMPANY, INC.— 1 1 a FOU Ws AVENUE, soBIG7
USDC WD WA/SEA CAUSE NO. C19-0793RSL (208) 624-1800/FAX (206) 624-3585

 

3500.00049 ma24d035ve
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:19-cv-00793-RSL Document 176 Filed 01/28/20 Page 2 of 2

ORDER
THIS MATTER, having come before this Court upon the foregoing stipulation, and the
Court being fully advised on this matter:
NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED that all of the
Plaintiffs’ claims against defendant Duriron are hereby dismissed without prejudice and
without costs to either party, reserving to Plaintiffs their claims against all other parties.

3 C
DONE this 3\ day of \ pM avy , 2020.
UY, .

ROBERT S. LASNIK
United States District Judge

 

STIPULATION AND ORDER OF DISMISSAL WITHOUT PREJUDICE OF SoH & LANG, P.S
DEFENDANT FLOWSERVE CORPORATION F/K/A THE DURIRON ATTORNEYS AT LAW
COMPANY, INC.- 2 va ee We AVENUE, OD

° . EATTLE, WASHINGTON
USDC WD WA/SEA CAUSE NO. C19-0793RSL (206) 624-1800/Fax (206) 624-3585

3500.00049 ma24d035ve

 
